TEHAN, Chief Judge.
The above action having come on for trial before the Court on November 20, 1951, and Irving D. Gaines having appeared for the plaintiff and Howard W. Hilgendorf, Assistant United States Attorney having appeared for the defendants, and the Court having heard the evidence of the parties and the oral arguments of counsel, and having considered the written memoranda filed by counsel for the parties, and having entered a written memorandum decision- on March 19, 1952, the Court now makes the following Findings of Fact and Conclusions of Law:
Findings of Fact
1. The plaintiff is an individual with office located at 212 West Wisconsin Avenue, Milwaukee, Wisconsin, and is an attorney-at-law.
2. The defendant, Oscar M. Jonas, is the Collector of Internal Revenue for the District of Wisconsin; that the defendant, United States of America, is a body politic and a sovereign corporation.
3. The Court has jurisdiction over the parties by virtue of Sections 1340 and 2410 of Title 28 United States Code.
4. On June 27, 1949, a chattel mortgage was executed by one Roberta Grill and C. C. Grill of Racine, Wisconsin, mortgagors, to N. Paley Phillips, the said plaintiff, covering various and sundry household furnishings, which chattel mortgage was recorded in the office of the Register of Deeds of Milwaukee County, as Document Number 832967 on July 6, 1949, and also in the office of the Register of Deeds of Racine County, Wisconsin, on July 7,1949.
5. Prior thereto, to-wit, on February 9, 1940, the defendant United States of America, filed in the office of the Register of Deeds for Milwaukee County, Wisconsin, a Notice of Tax Lien covering all property and rights to property, whether real or personal, belonging to Casper Charles Grill arising out of delinquent federal taxes for the years 1932 to 1938 inclusive, totaling $7,172.10.
6. Collection waivers in writing were executed by said Casper Charles Grill extending the time for collection of said delinquent taxes until December 31,1950.
7. On December 27, 1950 the defendant, Oscar Jonas, Collector of Internal Revenue for the District of Wisconsin, acting through the agents and employees of the Bureau of Internal Revenue, seized certain personal property of said Casper Charles Grill by virtue of a distraint warrant for delinquent taxes, which property is fully listed and described in the Answers to Interrogatories filed by the defendants herein.
8. On February 13, 1951 the defendant, Oscar Jonas, Collector of Internal *774Revenue for the District of Wisconsin, acting through the agents and employees of the Bureau of Internal Revenue, sold at public auction all the “right, title, and interest of Casper Charles Grill in and to the property seized” for which a total sum of $6,307.25 was received, less a warehouse lien of $736.30, and auctioneer’s commission of $557.10, leaving a net sum of $5,013.85 which was received by the plaintiff, Oscar Jonas, Collector of Internal Revenue for the District of Wisconsin, and applied on the delinquent taxes of Casper Charles Grill.
Conclusions of Law
9. The tax liens of the United States of America were effective and valid and entitled to priority over the chattel mortgage of the plaintiff.
10. The property sold to satisfy the tax liens was the property of Casper Charles Grill against whom the tax liens were filed, and that the plaintiff is not entitled to any of the proceeds of the sale.
11. The complaint of the plaintiff be dismissed upon the merits.